Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 16, 2021

                                      No. 04-21-00390-CV

                             Mary MARTINEZ and Juan Martinez,
                                       Appellants

                                                v.

                    RITA'S FAMOUS TACOS, LLC and Rita Villanueva,
                                    Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 19917B
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        Appellants’ brief was filed in this accelerated appeal on October 14, 2021. Therefore,
appellees’ briefs were due to be filed on November 3, 2021. On November 2, 2021, appellee
Rita’s Famous Tacos, LLC filed its brief. However, to date, appellee Rita Villanueva has not
filed a brief or a motion for an extension of time to file a brief. It is therefore ORDERED that
appellee Rita Villanueva show cause in writing by November 23, 2021, why this appeal should
not be set at issue. If appellee Rita Villanueva fails to respond, this appeal will be set at issue
without her appellee’s brief.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court